Citation Nr: 1025887	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-19 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for degenerative disc disease 
of the lumbar spine, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1968. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision rendered by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That decision granted the Veteran's claim of 
entitlement to service connection for degenerative disc disease 
of the lumbar spine and assigned a rating of 20 percent effective 
March 24, 2005.  The Veteran appealed the initial rating 
assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case was certified to the Board in September 2006 and 
checked out to the Veteran Service Organization (VSO) in November 
2006.  The VSO, however, did not return the claims file to the 
Board until June 2010.  

The Board is charged with evaluating the current severity of a 
disability.  By all indications, the Veteran receives current 
treatment at a VA facility.  However, the most recent treatment 
record for his back condition is from a February 2006 outpatient 
visit to the Fresno VAMC.  At that time, the Veteran stated that 
his back pain had gotten worse about 2 weeks before, and the 
treating physician reported that there was increased tension in 
the lower paraspinous area with a few trigger points noted.  As 
there are no subsequent medical records in the file following the 
Veteran's complaints of worsening back pain, the RO should 
request medical records of ongoing VA treatment since February 
2006.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  

Additionally, the Board notes that VA's General Counsel has 
indicated that, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  Here, the most recent VA spine examination was 
conducted in September 2005.  In light of the Veteran's 
assertions that his back condition has worsened since this 
examination, the Board finds that a more contemporaneous VA 
examination is needed to properly evaluate the nature and extent 
of the service connected disability.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide 
the Veteran with a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not currently 
of record.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2009).  All records and/or 
responses received should be associated 
with the claims file.  

2.  The RO should obtain all VA outpatient 
records from February 2006 to the present. 

3.  Thereafter, schedule the Veteran for a 
VA examination to determine the current 
severity of the degenerative disc disease 
of the lumbar spine.  The entire claims 
file must be made available to the VA 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All necessary diagnostic testing 
should be conducted and commented upon by 
the examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  After completing the above action, and 
any other development deemed necessary, the 
claim should be readjudicated on the basis 
of the additional evidence.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


